12‐2996‐cv (L) 
Donachie v. Liberty Mutual Ins. Co. et al. 




                                              In the
              United States Court of Appeals
                            For the Second Circuit
                                  ________ 
                            AUGUST TERM 2013 
                 Nos. 12‐2996‐cv (Lead), 12‐3031 (XAP) 
                                       
                            JOHN J. DONACHIE, 
                    Plaintiff‐AppelleeCross‐Appellant, 
                                       
                                     v. 
                                       
             LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, 
                   Defendant‐AppellantCross‐Appellee,  
                                       
        LIBERTY MUTUAL INSURANCE COMPANY, LIBERTY MUTUAL  
                        HOLDING COMPANY, INC.,  
                                Defendants.* 
                                  ________ 
                                       
              Appeal from the United States District Court 
                  for the Eastern District of New York. 
          No. 4 CV 2857 (RRM) ― Roslynn R. Mauskopf, Judge. 
                                  ________ 
                        ARGUED: JANUARY 29, 2014   
                        DECIDED: MARCH 11, 2014 
                                  ________ 


        * The Clerk of Court is directed to amend the caption to conform to the listing of 
the parties shown above.                          
2                                          Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




Before: CABRANES, CARNEY, and DRONEY, Circuit Judges. 
                                ________ 
      In  this  appeal,  we  write  primarily  to  clarify  the  scope  of  a 
district  court’s  discretion  in  deciding  whether  to  award  attorneys’ 
fees to a prevailing plaintiff under the Employee Retirement Income 
Security  Act  of  1974  (“ERISA”),  29  U.S.C.  §§  1001  et  seq.,  and  the 
proper  standard  to  be  applied  in  exercising  that  discretion.  We 
consider  whether  the  United  States  District  Court  for  the  Eastern 
District of New York (Roslynn R. Mauskopf, Judge) (1) erred by sua 
sponte entering summary judgment for plaintiff on his claim for long 
term  disability  benefits  pursuant  to  ERISA;  or  (2)  “abused  its 
discretion”  by  denying  prevailing  plaintiff’s  request  for  attorneys’ 
fees, based on the conclusion that defendant did not act in bad faith.   
        
       We  conclude  that  the  District  Court  properly  entered 
summary  judgment for  plaintiff  on  his  claim  for disability  benefits, 
but that it erred in denying his request for attorneys’ fees, inasmuch 
as  it  failed  to  identify  a  “particular  justification”  for  not  awarding 
such  fees.  Accordingly,  we  AFFIRM  the  judgment  of  the  District 
Court  insofar  as  it  entered  summary  judgment  for  plaintiff  on  his 
claim  for  long  term  disability  benefits,  VACATE  the  judgment 
insofar  as  it  denied  plaintiff’s  request  for  attorneys’  fees,  and 
REMAND the cause with instructions that the District Court award 
plaintiff reasonable attorneys’ fees, to be determined on remand. 
                                 ________ 
                     MICHAEL  F.  MONGELLI  II,  Michael  F.  Mongelli  II, 
                     P.C., Flushing, NY, for Plaintiff. 
                      
3                                          Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




                    MICHAEL J. ZARETSKY, Chorpenning, Good, Carlet 
                    & Garrison, New York, NY, for Defendant.  
                                ________ 
                                      
JOSÉ A. CABRANES, Circuit Judge: 
 
      In  this  appeal,  we  write  primarily  to  clarify  the  scope  of  a 
district  court’s  discretion  in  deciding  whether  to  award  attorneys’ 
fees to a prevailing plaintiff under the Employee Retirement Income 
Security  Act  of  1974  (“ERISA”),  29  U.S.C.  §§  1001  et  seq.,  and  the 
proper  standard  to  be  applied  in  exercising  that  discretion.  We 
consider  whether  the  United  States  District  Court  for  the  Eastern 
District of New York (Roslynn R. Mauskopf, Judge) (1) erred by sua 
sponte entering summary judgment for plaintiff on his claim for long 
term  disability  benefits  pursuant  to  ERISA;  or  (2)  “abused  its 
discretion”  by  denying  prevailing  plaintiff’s  request  for  attorneys’ 
fees, based on the conclusion that defendant did not act in bad faith.   
        
       We  conclude  that  the  District  Court  properly  entered 
summary  judgment for  plaintiff  on  his  claim  for disability  benefits, 
but that it erred in denying his request for attorneys’ fees, inasmuch 
as  it  failed  to  identify  a  “particular  justification”  for  not  awarding 
such  fees.  Accordingly,  we  AFFIRM  the  judgment  of  the  District 
Court  insofar  as  it  entered  summary  judgment  for  plaintiff  on  his 
claim  for  long  term  disability  benefits,  VACATE  the  judgment 
insofar  as  it  denied  plaintiff’s  request  for  attorneys’  fees,  and 
REMAND the cause with instructions that the District Court award 
plaintiff reasonable attorneys’ fees, to be determined on remand. 
4                                            Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




                                 BACKGROUND 

        In  December  2001,  while  employed  at  FleetBoston  Financial 
Corporation  (“Fleet”),  plaintiff  John  J.  Donachie  (“Donachie”) 
underwent surgery to replace his aortic valve. An unanticipated side 
effect  of  the  surgery  was  that  he  could  feel  and  hear  the 
compressions  of  the  prosthetic  valve  with  each  beat  of  his  heart. 
Indeed, the sounds were audible to persons sitting in the same room 
with Donachie.  

        Donachie’s  treating  cardiologist,  Stephen  J.  Gulotta,  M.D. 
(“Dr. Gulotta”), opined that the surgery had been a success, but that 
the noise from the prosthetic valve caused Donachie “a great deal of 
anxiety,”  resulting  in  physical  and  mental  exhaustion  from  lack  of 
sleep,  and  rendering  him  unable  to  perform  his  current  job. 
Donachie’s  treating  psychiatrist,  Robert  Gordon,  M.D.  (“Dr. 
Gordon”),  whom  he  saw  in  connection  with  the  side  effects  of  the 
valve  replacement,  stated  that  the  audible  clicking  added 
significantly to the anxiety Donachie experienced in his employment 
and ultimately diagnosed Donachie with ”major depression.”  

        On  June  19,  2003,  after  attempting  to  return  to  his  regular 
work schedule, Donachie submitted a claim for disability benefits to 
Liberty      Life    Assurance         Company         of     Boston      (“Liberty”) 
―administrator  of  Fleet’s  long‐term  disability  (“LTD”)  plan.1  In 

         1 In July 2003, Liberty approved Donachie’s request for short‐term disability 

benefits, which were administered by Liberty but paid by Fleet. Donachie continued to 
receive these benefits until at least December 2003, when his claim for long‐term 
disability benefits was denied.  
5                                         Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




evaluating  Donachie’s  claim  for  LTD  benefits,  Liberty  requested 
medical  records  and  information  about  Donachie’s  physical 
condition, and arranged for an independent medical examination by 
cardiologist  George  Brief,  M.D.  (“Dr.  Brief”).  Dr.  Brief  concluded 
that, from a cardiology standpoint, the valve replacement had been a 
success,  and  that,  physically,  Donachie  could  return  to  work.  He 
noted,  however,  that  Donachie’s  present  complaints  “should  be 
evaluated by an expert in the field of psychology.” Upon review of 
Dr. Brief’s report, Dr. Gulotta clarified that the source of Donachie’s 
current disability was not primarily physical, and that Donachie was 
”psychologically  crippled.”  Dr.  Gulotta  echoed  Dr.  Brief’s 
recommendation  that  Donachie  be  evaluated  by  one  of  Liberty’s 
psychologists or psychiatrists.  

      In  response  to  these  recommendations,  Liberty  engaged  its 
own  consulting  psychiatrist,  Andrew  O.  Brown,  M.D.  (“Dr. 
Brown”),  to  review  Donachie’s  claim.  Dr.  Brown  reviewed 
Donachie’s  medical  file  and  Dr.  Gordon’s  records,  but  he  never 
spoke directly with either individual. On December 22, 2003, on the 
basis  of  Dr.  Brown’s  recommendation,  Liberty  denied  Donachie’s 
claim for LTD benefits.  

      After  exhausting  the  internal  appeals  process,  Donachie 
appealed  the  denial  of  his  claim  for  LTD  benefits  to  the  District 
Court  in  a  Complaint  filed  on  July  8,  2004.  Liberty  moved  for 
summary  judgment.  In  a  March  10,  2009  Report  and 
Recommendation  (“R&R”),  Magistrate  Judge  Arlene  Rosario 
Lindsay  recommended  denying  Liberty’s  motion,  and  granting 
6                                             Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




summary judgment sua  sponte  for  Donachie  on  his  request  for  LTD 
benefits. On June 27, 2012, approximately nine years after Donachie 
first  requested  benefits,  the  District  Court  adopted  the  R&R,  and 
entered  summary  judgment  for  Donachie,2  but  denied  Donachie’s 
request for attorneys’ fees. This timely appeal followed. 

                                    DISCUSSION 

                            A. Denial of LTD Benefits 

        Judge Mauskopf reviewed the R&R de novo and adopted its 
disposition, denying Liberty’s motion for summary judgment and 
sua sponte granting summary judgment for Donachie,3 on the basis 
that the denial of LTD benefits had been arbitrary and capricious.4 
We review the District Court’s order entering summary judgment de 
novo. Pagan v. NYNEX Pension Plan, 52 F.3d 438, 441 (2d Cir. 1995); cf. 
Celardo v. GNY Auto. Dealers Health & Welfare Trust, 318 F.3d 142, 145 
(2d Cir. 2003) (“[D]etermination that the Trustees’ decision was 

        2   The District Court awarded plaintiff “own occupation” LTD benefits, but held 
that “it would be premature to grant plaintiff the ‘any occupation’ benefits,” and 
remanded to Liberty to determine eligibility for these additional benefits. The parties do 
not address on appeal the additional LTD benefits requested. 
        3 A sua sponte grant of summary judgment against the moving party is 
permissible only if “the facts before the district court were fully developed so that the 
moving party suffered no procedural prejudice” and “[the] court is absolutely sure that 
no issue of material fact exists.”  Bridgeway Corp. v. Citibank, 201 F.3d 134, 139 (2d Cir. 
2000) (internal quotation marks omitted).  Liberty does not contend that it was denied the 
opportunity to place all relevant evidence in the record. Accordingly, the District Court’s 
grant of summary judgment was not procedurally deficient. 
        4 In an ERISA action, the discretionary decision by an ERISA‐plan administrator 
to deny benefits is subject to arbitrary and capricious review. Durakovic v. Bldg. Serv. 32 BJ 
Pension Fund, 609 F.3d 133, 137 (2d Cir. 2010). 
7                                             Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




arbitrary and capricious is a legal conclusion, . . . review[ed] . . . de 
novo.”).   

        Upon review of the record, we conclude that Liberty’s denial 
of  LTD  benefits  was  indeed  arbitrary  and  capricious,  substantially 
for  the  reasons  stated  in  the  R&R  and  in  the  District  Court’s 
opinion―namely,  that  Liberty  ignored  substantial  evidence  from 
Donachie’s treating physicians that he was incapable of performing 
his current occupation, while failing to offer any reliable evidence to 
the contrary.5 See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 
834  (2003)  (holding  that  plan  administrators  may  “credit  reliable 
evidence  that  conflicts  with  a  treating  physician’s  evaluation,”  but 
“may  not  arbitrarily  refuse  to  credit  a  claimant’s  reliable  evidence, 
including  the  opinions  of  a  treating  physician.”).  Accordingly,  we 
affirm  the  District  Court’s  judgment  insofar  as  it  entered  summary 
judgment for Donachie on his ERISA claim for LTD benefits. 

                           B. Denial of Attorneys’ Fees 

        The  District  Court  awarded  Donachie  prejudgment  interest, 
but  denied  his  request  for  attorneys’  fees  on  the  basis  that  he  had 
“failed  to  show  any  bad  faith  by  Liberty’s  administrator  in  making 
its LTD benefits determination.” Donachie v. Liberty Life Assurance Co. 



          “Liberty failed to order anything more than a consultative review [by an in‐
        5

house psychiatrist] of plaintiff’s records, despite the advice of . . . plaintiff’s treating 
cardiologist, and . . . the independent medical examiner,” that Donachie be evaluated by 
an expert in psychology.  Special App’x 3‐4.  The in‐house psychiatrist never met with 
Donachie or his treating psychiatrist or social worker.   
8                                           Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




of  Boston,  No.  4  cv  2857  (RRM)  (ARL),  2012  WL  2394829,  at  *4 
(E.D.N.Y. June 25, 2012). 

       We  review  a  district  court’s  denial  of  an  application  for 
attorneys’  fees  under  ERISA  for  “abuse  of  discretion.”  Slupinski  v. 
First Unum Life Ins. Co., 554 F.3d 38, 47 (2d Cir. 2009). A court abuses 
its discretion when its decision “[(1)] rests on an error of law . . . or a 
clearly  erroneous  factual  finding,  or  (2)  .  .  .  [otherwise]  cannot  be 
located  within  the  range  of  permissible  decisions.”  Id.  (internal 
quotation marks omitted). 

       ERISA’s  fee  shifting  statute  provides  that  “the  court  in  its 
discretion  may  allow  a  reasonable  attorney’s  fee  and  costs  .  .  .  to 
either  party.”  29  U.S.C.  §  1132(g)(1).  It  is  well‐established  that 
“Congress  intended  the  fee  provisions  of  ERISA  to  encourage 
beneficiaries to enforce their statutory rights.” Slupinski, 554 F.3d at 
47; see also Locher v. Unum Life Ins. Co. of Am., 389 F.3d 288, 298 (2d 
Cir.  2004)  (“‘ERISA’s  attorney’s  fee  provisions  must  be  liberally 
construed to protect the statutory purpose of vindicating retirement 
rights.”  (quoting  Chambless  v.  Masters,  Mates  &  Pilots  Pension 
Plan, 815 F.2d 869, 872 (2d Cir. 1987)).    

       The  Supreme  Court  has  nonetheless  cautioned  that  a  district 
court’s  discretion  to  award  attorneys’  fees  under  ERISA  “is  not 
unlimited,”  inasmuch  as  it  may  only  award  attorneys’  fees  to  a 
beneficiary  who  has  obtained  “some  degree  of  success  on  the 
merits.”  Hardt  v.  Reliance  Standard  Life  Ins.  Co.,  560  U.S.  242,  254‐55 
(2010)  (“[T]he  proper  marker[  ]  to  guide  a  court  in  exercising  the 
9                                            Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




discretion that § 1132(g)(1) grants” is whether “a fees claimant [has] 
show[n] ‘some degree of success on the merits’” (quoting Ruckelshaus 
v.  Sierra  Club,  463  U.S.  680,  694  (1983))  (other  quotation  marks 
omitted). 

       After  Hardt,  whether  a  plaintiff  has  obtained  some  degree  of 
success on the merits is the sole factor that a court must consider in 
exercising its discretion. See id. at 255 (the traditional five‐factor test 
is  “not  required  for  channeling  a  court’s  discretion  when  awarding 
fees  under  [§  1132(g)(1)]”).  Although  a  court  may,  without  further 
inquiry,  award  attorneys’  fees  to  a  plaintiff  who  has  had  “some 
degree  of  success  on  the  merits,”  Hardt  also  made  clear  that  courts 
retain  discretion  to  “consider[  ]  five  [additional]  factors  .  .  .  in 
deciding  whether  to  award  attorney’s  fees.”  Id.  at  255  n.8;  accord 
Scarangella v. Grp. Health, Inc., 731 F.3d 146, 152 (2d Cir. 2013) (“Hardt 
also  permitted  the  use  of  the  five‐factor  tests  adopted  by  most 
Circuit[s]  .  .  .  to  channel  discretion  in  awarding  reasonable  fees  to 
eligible  parties,  but  held  that  courts  were  not  required  to  use 
them.”).  Those  five  factors,  known  in  this  Circuit  as  the  “Chambless 
factors” are:  

       (1)  the  degree  of  opposing  parties’  culpability  or  bad 
       faith; (2) ability of opposing parties to satisfy an award 
       of  attorneys’  fees;  (3)  whether  an  award  of  attorneys’ 
       fees  against  the  opposing  parties  would  deter  other 
       persons acting under similar circumstances; (4) whether 
       the  parties  requesting  attorneys’  fees  sought  to  benefit 
       all participants and beneficiaries of an ERISA plan or to 
10                                            Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




        resolve  a  significant  legal  question  regarding  ERISA 
        itself; and (5) the relative merits of the parties’ positions.  

Hardt, 560 U.S. at 249 n.1 (internal quotation marks omitted); see also 
Chambless, 815 F.2d at 871 (identifying same five factors).6   

        Hardt  does  not,  in  our  view,  give  district  courts  choosing  to 
look  beyond  “success  on  the  merits”  unbridled  discretion  in 
considering  whether  to  award  fees  to  a  successful  party.  Rather,  it 
says  that  courts,  under  those  circumstances,  may  apply  the 
Chambless  framework,  or  its  equivalent  in  other  circuits.  Accord 
Toussaint v. JJ Weiser, Inc., 648 F.3d 108, 110 (2d Cir. 2011) (“A court 
may  apply—but  is  not  required  to  apply—the  Chambless  factors  in 
‘channeling [its] discretion when awarding fees’ under § 1132(g)(1). 
So  long  as  a  party  has  achieved  ‘some  degree  of  success  on  the 
merits,’  a  court  in  its  discretion  may  allow  a  reasonable  attorneyʹs 
fee. . . .”) (quoting Hardt, other quotation marks omitted). 

        In  other  words,  if  a  court  chooses  to  consider  factors  other 
than  a  plaintiff’s  “success  on  the  merits”  in  assessing  a  request  for 
attorneys’  fees,  Chambless  still  provides  the  relevant  framework  in 
this  Circuit,  and  courts  must  deploy  that  useful  framework  in  a 
manner  consistent  with  our  case  law.  A  court  cannot  selectively 
consider some factors while ignoring others. 



        6 Because Hardt was an appeal from a Fourth Circuit case, the Supreme Court 

invoked the Fourth Circuit’s incarnation of the five‐factor test, which is substantively the 
same as the Chambless test. 
11                                          Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




       In  this  case,  there  is  no  question  that  Donachie,  as  the 
prevailing  party,  was  eligible  for  an  award  of  attorneys’  fees. 
Indeed,  in  light  of  the  ERISA  fee  provision’s  “statutory  purpose  of 
vindicating  retirement  rights,”  Locher,  389  F.3d  at  298,  granting  a 
prevailing  plaintiff’s  request  for  fees  is  appropriate  absent  “some 
particular justification for not doing so.” Birmingham v. SoGen‐Swiss 
Int’l Corp. Ret. Plan, 718 F.2d 515, 523 (2d Cir. 1983). 

       Although  the  District  Court  had  discretion  to  consider 
whether the Chambless factors provided a particular justification for 
denying  Donachie  attorneys’  fees,  it  misapplied  that  framework.  It 
originally  denied  attorneys’  fees  on  the  sole  basis  that  Liberty  had 
not acted in bad faith. But we have explained that “a party need not 
prove  that  the  offending  party  acted  in  bad  faith”  in  order  to  be 
entitled to attorneys’ fees. See Slupinski, 554 F.3d at 48. Moreover, the 
concepts of “bad faith” and “culpability” are distinct, and either one 
may  satisfy  the  first  Chambless  factor.  See  id.  The  District  Court  did 
not  consider  culpability,  which  we  have  found  in  circumstances 
analogous  to  those  at  issue  here.  See,  e.g.,  Locher,  389  F.3d  at  298‐99 
(finding that although ERISA administrator did not act in bad faith, 
it  was  “culpable”  because,  inter  alia,  on‐site  physicians  summarily 
rejected  proffered  medical  evaluations  and  applied  general 
assumptions about human behavior). 

       The  District  Court  also  did  not  address  the  “relative  merits,” 
which, in view of its decision to grant summary judgment sua sponte, 
favor  Donachie.  We  have  explained  that  “while  the  degree  of 
culpability  and  the  relative  merits  ‘are  not  dispositive  under  the 
12                                         Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




Chambless  five‐factor  test,’  they  do  ‘weigh  heavily.’”  Slupinski,  554 
F.3d at 48 (quoting Anita Founds., Inc. v. ILGWU Nat’l Ret. Fund, 902 
F.2d  185,  189  (2d  Cir.  1990)  (alterations  omitted)).  By  inadequately 
addressing  these  two  important  factors  and,  instead,  treating  the 
absence  of  bad  faith  as  the  most  salient  factor,  the  District  Court 
committed an error of law, and, therefore, “abused its discretion.”  

       Our  own  review  of  the  record  reveals  no  “particular 
justification” for denying Donachie’s request for attorneys’ fees, and 
we are persuaded that awarding attorneys’ fees in the circumstances 
presented  furthers  the  policy  interest  in  vindicating  the  rights 
secured by ERISA. Accordingly, we vacate the judgment insofar as it 
denied Donachie an award of attorneys’ fees, and remand the cause 
to  the  District  Court  with  directions  to  award  Donachie  reasonable 
attorneys’ fees to be calculated on remand. 

                              CONCLUSION 

To summarize: 

       (1) The  District  Court  did  not  err  in  sua  sponte  entering 
           summary  judgment  for  Donachie  on  his  claim  for  LTD 
           benefits. 
        
       (2) Courts  retain  discretion  to  consider  the  Chambless  factors, 
           in  determining  whether  to  grant  an  eligible  plaintiff’s 
           request  for  attorneys’  fees,  but  must  do  so  in  a  manner 
           consistent  with  our  case  law,  and  cannot  selectively 
           consider some factors while ignoring others.  
        
13                                       Nos. 12‐2996‐cv (L), 12‐3031‐cv (XAP) 




      (3) The  District  Court  misapplied  the  Chambless  framework, 
          and therefore erred, in denying fees to a prevailing plaintiff 
          based  primarily  on  the  conclusion  that  Liberty  had  not 
          acted in bad faith.  
       
      (4) The  record  reveals  no  particular  justification  for  denying 
          Donachie  attorneys’  fees,  and  awarding  fees  in  the 
          circumstances presented here furthers the policy interest in 
          vindicating the rights secured by ERISA. 

      For  the  reasons  set  forth  above,  the  judgment  is  AFFIRMED 
insofar  as  the  District  Court  granted  summary  judgment  for 
Donachie  on  his  claim  for  LTD  benefits,  VACATED  insofar  as  the 
District Court denied Donachie’s request for attorneys’ fees, and the 
cause  is  REMANDED  with  instructions  that  the  District  Court 
award  plaintiff  reasonable  attorneys’  fees  to  be  calculated  on 
remand.